DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-20 in the reply filed on 10 February 2022 is acknowledged.  Claims 1-10 are withdrawn from consideration as being drawn to a non-elected invention.
Applicant has stated that claims 1-10 have been amended to be consistent with the original method claims 11-20 however as these claims are not of the same scope as the elected claims, they are withdrawn from consideration.  Note that the method of claim 1 differs from the method of claim 11 in that claim 11 requires Portland cement whereas claim 1 does not.  The method of claim 4 differs from claim 11 in that it does not require a comminution step which is a required step in the method of claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, the phrases “the required dosage” and “the finish grinding” lack proper antecedent basis.
	In claim 18, the phrase “the required dosage” lacks proper antecedent basis.
	In claim 20, it is unclear as to whether the phrase “mineral dispersing agent” means that the dispersing agent must be a dispersing agent that is a mineral or if it is a dispersing agent for a mineral material.  Also it is unclear as to the types of dispersing agents that may be utilized in the method.  Clarification is requested.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bürge et al (US Patent No. 4,507,154)
The reference teaches, in column 2, lines 39-42, a composition comprising 100 g Portland cement and 100 g finely ground quartz (6400 mesh) which is mixed in a dry state.
The instant claims are met by the reference.
As for claim 11, the quartz powder meets the mineral raw material having a Mohs hardness of 7.0 or more and the Portland cement meets the Portland cement component.  The amount of the mineral raw material falls within the claimed range.  The particle size of the mineral raw material falls within the claimed range.  As the quartz is finely ground it implies that it has been subjected to an earlier comminution thus meeting step (b) of the claim. 
As for claims 12-15 it is believed that the quartz sand possesses these properties absent evidence showing otherwise.
As for claim 18, as the reference teaches ground quartz powder added to Portland cement, this claim is met.
As for claim 19, the materials are mixed dry.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ronin (US Patent Application Publication No. US 2004/0089203 A1).
The reference teaches, in Figure 1, the material “EQ” which is a blend of Portland cement and quartz filler (50/50) which is interground according to EMC method.  The figure also show the particle size of the materials.
The instant claims are obvious over the reference.
As for claim 11, the reference teaches an interground mixture of Portland cement and quartz filler. The quartz filler meets the mineral raw material having a Mohs hardness of 7.0 or more and the Portland cement meets the Portland cement component.  The amount of the mineral raw material falls within the claimed range.  The particle size, based on the sizes found in the figure, overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.   As the materials are interground together, this meets step (a) of the process.
As for claims 12-15 it is believed that the quartz sand possesses these properties absent evidence showing otherwise.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claims 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 109437766 A.
The reference teaches, in the abstract, a reactive powder concrete material for road bridge engineering, comprises 60-75 pts. wt. cement, 40-50 pts. wt. quartz sand, 12-15 pts. wt. silica fume, 8-15 pts. wt. steel fiber, 1.5-2.5 pts. wt. polycarboxylic acid water reducing agent, 2-3 pts. wt. expanding agent, 4-6 pts. wt. steel slag powder, 1-1.5 pts. wt. triethanolamine, 18-20 pts. wt. water and 0.8-1.2 pts. wt. retarder.  The quartz sand is prepared by preparing quartz powder in a ball mill with a fineness of 0.6-1 mm, and sorting to obtain quartz sand powder of corresponding fineness.   The cement is ordinary Portland cement.
The instant claims are obvious over the reference.
As for claim 11,  the quartz filler meets the mineral raw material having a Mohs hardness of 7.0 or more and the Portland cement meets the Portland cement component.  As for the amount, the range of amounts overlap the claimed range of amounts and in the case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  The particle size also overlaps the claimed size and overlapping ranges are deemed to be obvious.  As the quartz is ground separately from the other components, this meets step (b) of the process.
As for claims 12-15 it is believed that the quartz sand possesses these properties absent evidence showing otherwise.
As for claim 18, as the reference teaches ground quartz powder added to Portland cement, this claim is met.
As for claim 19, as the addition of water to the quartz material is not specifically disclosed it is assumed that the mineral material is dry.
As for claim 20, while the reference does not recite the addition of a dispersing agent, it is known in the art to utilize a dispersing agent during mixing when necessary for ease in mixing and forming a homogeneous dispersion or mixture.  As for the amount, one of ordinary skill in the art can determine the amount necessary to produce a homogeneous dispersion or mixture.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claims 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 101844901 A.

The instant claims are obvious over the reference.
As for claim 11, the quartz powder meets the mineral raw material having a Mohs hardness of 7.0 or more and the Portland cement clinker meets the Portland cement component.  As for the amount, the range of amounts overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. The size of the mineral material falls within the claimed range.  As the materials are first mixed and then ground, step (a) of the process is met.
As for claims 12-15 it is believed that the quartz sand possesses these properties absent evidence showing otherwise.
As for claim 16, as the mineral material is added to the clinker and then subjected to grinding, this claim is met.
As for claim 17, it is believed that the mineral raw material is dry as the reference teaches a dry composition.
As for claim 20, while the reference does not recite the addition of a dispersing agent, it is known in the art to utilize a dispersing agent during mixing when necessary for ease in mixing and forming a homogeneous dispersion or mixture.  As for the amount, one of ordinary skill in In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
March 16, 2022